 28DECISIONSOF NATIONALLABOR RELATIONS BOARD.that it had no legal objection to the direction of such an election and,desired that its name be placed on the ballot.No cause having been shown why an election should not be directed,and because we believe that these employees may appropriately beincluded in either the Petitioner's or the Intervenor's unit, we shall,in accord with Board precedent,3 direct an election among employeesin the following voting group : All employees engaged in the main-tenance and operation of air-conditioning equipment in the Em-ployer's Durham, North Carolina, plant, excluding all other employeesand all supervisors.If a majority of the employees in the voting group cast their bal-lots for either the Petitioner or the Intervenor, they will be takento have indicated their desire to be part of the existing bargainingunit represented by the labor organization of their choice, and thelabor organization selected may bargain for the employees in thevoting group as part of the existing unit.OrderIT IS HEREBY ORDERED that the Order issued on October 20, 1950,dismissing the petition herein be, and it hereby is, vacated and setaside.[Text of Direction of Election omitted from publication in thisvolume.]CHAIRMAN HERZOG and MEMBER REYNOLDS hook no part in theconsideration of the above Amended Decision, Order, and Directionof Election.3 CfGreatLakes Pipe Line Company,92NLRB 583. Although Board MemberMurdock dissentedfromthe majority's decisionin thatcase,he considers himself boundby that decision.MULLINS LUMBERCOMPANY AND SCHOOLFIELD INDUSTRIES, DIVISIONOF MULLINS LUMBER COMPANYandINTERNATIONAL BROTHERHOODOF PULP, SULPHITE AND PAPER MILL WORKERS, A.F.OFL.,PETITIONER.Case No. 10-RC-1199.April 26, 1951Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John S. Patton,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board94 NLRB No. S. MULLINS LUMBER COMPANY29has delegated its powers in connection with case to a three-memberpanel [Members Houston, ]Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofdthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.Questions affecting commerce exist concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4..Mullins Lumber Company, the Employer herein, operates a lum-ber plant and a furniture plant at Mullins, South Carolina, and asawmill at Hasty Point, South Carolina, 55 miles from Mullins.Atits furniture plant the Employer does business under the name ofSchoolfield Industries, Division of Mullins Lumber Company.The Petitioner seeks to represent employees at the Employer's saw-mill, lumber plant, and furniture plant in a. single bargaining unit..The Employer contends that the multiplant unit sought by the Peti-tioner is inappropriate for bargaining purposes, and urges that em-ployees at each of its three plants constitute a separate bargainingunit.There is no history of collective bargaining for employees atany of these locations.The parties agree that office clerical employ-ees,watchmen,l and supervisors should be excluded from any unitfound appropriate.At Hasty Point, the Employer, with 20 employees, operates a saw-mill, where it cuts trees and saws them into rough lumber.Trucksfrom the Employer's lumber plant at Mullins carry the rough lumberfrom the sawmill to the lumber plant.At the lumber plant, with ap-proximately 200 employees, the Employer planes, dries, and finishesthe lumber, cutting it to order.Most of this dressed lumber is sold.to outside dealers, but approximately 20 percent of it is used by theEmployer in its furniture plant, a separate building located on theEmployer's premises at Mullins.At the furniture plant, with ap-proximately 130 employees, the Employer makes bedroom furniturefrom this and other lumber.One payroll clerk, working at the lumber plant at Mullins, pre-pares payrolls for the Employer's three operations.Each plant, how-ever, has a separate payroll and separate pay envelopes, and employeesare paid at the plants.One bookkeeper keeps separate books for thethree plants.A maintenance crew maintains and services all equip-ment for them.Each plant is under a separate plant superintendent and local supervision, and maintains considerable autonomy.Hiring and dischargeIWatchmen employed at the plants solely for plant-protection purposes are employed:as guards within the meaning of the Act. 30DECISIONSOF NATIONAL LABORRELATIONS BOARDis handled at each plant by the plant superintendent.Practically allemployees are hired at each plant as common laborers at the sameminimum rate of pay, and those more adept are trained at the plantfor semiskilled and skilled plant jobs.Skills at the lumber plant andsawmill are comparable.Different skills are required at the furni-ture plant.There is little employee contact between the sawmill andthe other two plants and employees are not interchangeable.Underthese circumstances, we find that employees at the lumber plant, thefurniture plant, and the sawmill, respectively, constitute separateappropriate bargaining units.2In view of the fact that the PetitionerTeas not made an adequate showing of representation as to employeesof the lumber plant, however, we shall make no formal unit findingas to these employees and shall not direct an election among them atthis time.'The-following employees of the Employer constitute separate unitsappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :(1)All employees at the Employer's furniture plant, known asSchoolfield Industries, Division of Mullins Lumber Company, Mul-lins, South Carolina, excluding office clerical employees, watchmen,and supervisors, as defined in the Act.(2)All employees of the Employer's sawmill at Hasty Point, SouthCarolina, excluding office clerical employees, watchmen, and super-visors, as defined in the Act.[Text of Direction of Elections omitted from publication in thisvolume.]2Burrus Timber Products,Inc.,87 NLRB 1561 ;Seaboard Packing Company,91 NLRB361;BoothFisheriesCorporation,91 NLRB 363.1 Chase Aircraft Company, Inc.,91 NLRB 288.HAROLDF.GROSS D/B/ASOUTHWESTERN MICHIGAN BROADCASTINGCOMPANYandDETROIT CHAPTER, NATIONAL ASSOCIATIONOF BROAD-CAST ENGINEERS AND TECHNICIANS(INDEPENDENT),PETITIONFt.Case No. 7-RC-1097.April 26,1951Supplemental Decision and Certification of RepresentativesPursuant to a Decision and Direction of Elections 1 in the above-entitled proceeding, the Regional Director for the Seventh Regionconducted a representation election among the employees of the Em-ployer at Kalamazoo, Michigan, on February 13, 1951.Such electionwas conducted by mail ballot.1 92 NLRB No. 230.:94NLRB No. 17.